DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on December 9, 2021, and applicant initiated interview conducted on November 30, 2021, claims 1-23 are hereby allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 16 and 22.

The prior art of record Wang (US 10,379,420 B1) teaches, system for generating clock signals for a photonic quantum computing system includes a pump photon source configured to generate a plurality of pump photon pulses at a first repetition rate, a waveguide optically coupled to the pump photon source, and a photon-pair source optically coupled to the first waveguide. The system also includes a photodetector optically coupled to the photon-pair source and configured to generate a plurality of electrical pulses in response to detection of at least a portion of the plurality of pump photon pulses at the first repetition rate and a clock generator coupled to the photodetector and configured to convert the plurality of electrical pulses into a plurality of clock signals at the first repetition rate.

Another prior art of record Gilbert et el. (US 2008/0035911 A1) teaches, a method of creating two-dimensional quantum computational cluster states is demonstrated that is considerably more efficient than previously proposed approaches. The method uses local unitaries and type-I fusion operations. The 

Further, prior art of record Freedman et el. (US 8,209,279 B1) teaches, This naturally suggests the two fusion channels 0 and 1 as the basis in which to encode a topological qubit. For an encoding that grants us all of the necessary properties for implementing interferometrical MOTQC, we choose topological qubits to be encoded in the possible fusion channels of four charge a non-Abelian anyons that have collective charge 0, so the topological qubit basis states 10) and 11) are for j=O, 1. Generally, there will be multiple fusion channels from which to choose ci" For our favorite examples, there are exactly two fusion channels,

As per claim 1:
The prior arts or record Wang (US 10,379,420 B1) or Gilbert et el. (US 2008/0035911 A1), or Freedman et el. (US 8,209,279 B1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “selecting a basis for performing a second fusion measurement based at least in part on the first classical measurement result; performing the second fusion measurement on a third quantum mode and a fourth quantum mode at a second fusion site according to the selected basis, wherein the second fusion measurement comprises a two-qubit projective entanglement measurement of the third and fourth quantum modes”.  Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 16 and 22 includes similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-15, 17-21 and 23 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112